DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Group I, claim(s) 1-16, drawn to a device for attached flow of blood (a first apparatus).
Group II, claim(s) 17, drawn to a device for attached flow of blood (a second apparatus).
 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. The reason for the holding of lack of unity are as follows:
Groups 1-2 share the common technical features of a housing defining a centerline and having a first end, a second end, and a flow channel having an inlet and outlet, a portion of the flow channel offset from the centerline of the housing, and the flow channel having a flow directing attachment portion adjacent the outlet; and a container removably connectable to the housing, the container defining a collection cavity and having an interior wall, wherein, with the container connected to the housing, the outlet of the flow channel is in fluid communication with 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 


Applicant is further required to elect one species from each of the following 3 groups
The types of second flow directing attachment portions:
 The second flow directing attachment portion is an extended capillary tube portion (Fig. 7A & 7B).
The second flow directing attachment portion is an inward curved lip (Fig. 8A & 8B).
The second flow directing attachment portion is a planar cut lip (Fig. 9A & 9B).
The second flow directing attachment portion is an extended pillar structure (Fig. 10A & 10B).

The types of first flow directing attachments: 
The first flow directing attachment is an attachment pillar (Fig. 3 &4).
The first flow directing attachment is a protruding structure (Fig. 5).
The first flow directing attachment is a capillary groove portion (Fig. 6).

The types of hollow needles:
The hollow needle includes a lancing blade (Figs. 20, 22, 23).
The hollow needle is a bevel cut (Fig. 19).
The hollow needle is a half hollow needle (Fig. 24). 
A hollow needle is a lancing blade with directing ring (Fig. 21).  

A telephone call was made to Lara Queen on 02/25/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is required, in reply to this action, to elect a single species for each election to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        



/RENE T TOWA/Primary Examiner, Art Unit 3791